Detailed Office Action
Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on 3 November 2020 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 11-14
Claims 1-8 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Goutzoulis (7,421,168; “Goutzoulis”) in view of Wu et al. (2012/018370; “Wu”).

the device comprising an input waveguide 14 configured to carry an inputted signal having a plurality of wavelengths including a desired wavelength, a plurality of ring resonators 12 arranged in parallel and coupled at spaced apart locations along the input waveguide for receiving the inputted signal, wherein each of the plurality of ring resonators is configured to pass a selected wavelength signal to a respective output end, and a plurality of detectors 32 coupled to the respective output ends of the ring resonators, the plurality of detectors configured to produce channelized RF output signals representative of desired RF bands; 
the method comprising receiving, by an input waveguide, 14 an inputted signal having a plurality of wavelengths including a desired wavelength, Goutzoulis, Abstract, filtering the inputted signal through each of a plurality of ring resonators 12 to pass a selected wavelength signal to a respective output end, wherein the plurality of ring resonators are arranged in parallel and coupled at spaced apart locations along the input waveguide for receiving the signal; receiving, by a first control waveguide, a signal having a first wavelength that differs from the desired wavelength by a first predetermined amount and producing, by a plurality of detectors, 32 channelized RF output signals representative of desired RF bands, wherein each of the plurality of detectors is coupled to a respective output end of one of the ring resonators and to the first control waveguides. 
Goutzoulis, Abstract and col. 4, l. 55 - col. 5, l. 44. 

    PNG
    media_image1.png
    433
    595
    media_image1.png
    Greyscale

Goutzoulis, Figure 9, disclosing three processes: Optical Up Conversion; Photonic Filtering; Carrier Mixing and Detection.


Further regarding claim 1, Goutzoulis does discloses a single control/output waveguide 16 “tapped with couplers [46] for providing a desired unmodulated carrier wave (CW) to feed the output end 56 of the ring resonators [12] with the desired signal; and, a detector [46] associated with the output end of corresponding ring resonators for producing the desired channelized RF output signal representative of the desired RF band; whereby the ring resonators provide desired wavelength filtering of the inputted signal and the detectors in conjunction with optical mixing provide the channelizing of the output signal into desired RF components,” Goutzoulis, clm. 1, Goutzoulis does not explicitly disclose a second control waveguide configured such that the method comprises receiving, by two control waveguides, two CW signals having wavelengths that differ from the desired wavelength by a first predetermined 
However, Wu discloses in figure 6 and paragraph [0042] a photonics chip 615 having a plurality of control local oscillator CW sources 635 that couple to a signal waveguide 640 to enable heterodyne processes 625 such that “the desired terahertz signal can be extracted from the composite signal.” Wu, par. [0042] (“Each of the local sources (635) is tuned to a specific frequency and routed into the appropriate optically heterodyne devices (625).”).

    PNG
    media_image2.png
    490
    743
    media_image2.png
    Greyscale

Wu, Figure 6


Consequently, it would have been obvious for a person having ordinary skill in the art at the time of filing to modify Goutzoulis a second control waveguide configured such that the 
Regarding claims 2-4, 6-7 and 11-14, as dependent upon claim 1, Goutzoulis discloses:
2. The method of claim 1, wherein the inputted signal comprises inputted RF signals modulated onto a single carrier signal. Goutzoulis, fig. 9, Abstract and col. 4, l. 55 - col. 5, l. 44. 
3. The method of claim 2, wherein the desired wavelength is a wavelength of the single carrier signal. Goutzoulis, fig. 9, Abstract and col. 4, l. 55 - col. 5, l. 44. 
4. The method of claim 1, wherein the first predetermined amount is different from the second predetermined amount. Goutzoulis, fig. 9, Abstract and col. 4, l. 55 - col. 5, l. 44. 
6. The method of claim 1, wherein the frequency range of the channelized RF output signals is smaller than the frequency range of the inputted RF signals. Goutzoulis, Abstract and col. 4, l. 55 - col. 5, l. 44 (disclosing frequency downconversion).
7. The method of claim 1, wherein each of the plurality of detectors is configured to produce a channelized RF output signal by heterodyning the signal from the control 
11. The method of claim 1, wherein at least one of the ring resonators includes a plurality of rings. Goutzoulis, fig. 9.
12. The method of claim 1, wherein the ring resonators comprise micro ring resonators. Goutzoulis, fig. 9.
13. The method of claim 1, further comprising creating the inputted signal for the input waveguide by modulating, by an optical modulator, an inputted optical carrier signal with a received signal. Goutzoulis, fig. 9.
14. The method of claim 1, wherein receiving the inputted signal by the input waveguide, filtering the inputted signal, receiving the two signals by the two control waveguides, and producing the channelized RF output signals occur on a single chip. Goutzoulis , col. 4, ll. 55-57.
Regarding claim 5, as dependent upon claim 1, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Goutzoulis in view of Wu such that the two control waveguides are coupled to distinct subsets of the plurality of detectors because the resultant configuration and method would facilitate differentiating and extracting signals,” Wu, par. [0042], to “alter the frequency of incoming light signals,” Wu, par. [0047], such that “the optical heterodyne device may up-convert or down-convert optical signals so that the optical signals are compatible with a different medium or photonics chip.” Wu, par. [0047].because the resultant configuration and method would enable “true photonic wireless bridging.” Goutzoulis, Abstract.

Claims 9 and 10
Claims 9 and 10, as dependent upon claim 1, are rejected under 35 U.S.C. 103 as being unpatentable over Goutzoulis (7,421,168; “Goutzoulis”) in view of Wu et al. (2012/018370; “Wu”), and further in view of Babiel et al. (Radio-over-Fiber Photonic Wireless Bridge in the W-Band, IEEE International Conference on Communications 2013, 13 June 2013; “Babiel”).
Regarding claims 9 and 10, Goutzoulis in view of Wu does not explicitly disclose that:
the desired wavelength comprises a W- band wavelength, as recited in claim 9;
the first and second predetermined amounts comprise at least 75 GHz, as recited in claim 10. 

Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Goutzoulis in view of Wu such that:
the desired wavelength comprises a W- band wavelength, as recited in claim 9;
the first and second predetermined amounts comprise at least 75 GHz, as recited in claim 10; 
because the resulting methods would facilitate enabling “true photonic wireless bridging.” Babiel, Abstract.
Claim 15
Claim 15, as dependent upon claim 1, is rejected under 35 U.S.C. 103 as being unpatentable over Goutzoulis (7,421,168; “Goutzoulis”) in view of Wu et al. (2012/018370; “Wu”), and further in view of Ye et al. (Continuously tunable, precise, single frequency optical signal generator, Opt. Express 10, 515-520 (2002); “Ye”).
Regarding claim 15, while Wu discloses separate local sources, Wu, par. [0042] (“Each of the local sources (635) is tuned to a specific frequency and routed into the appropriate optically heterodyne devices (625).”), Goutzoulis in view of Wu, as applied in the rejection of claim 1, does not explicitly disclose that the two signals received by the two control waveguides are from at least a source distinct from the input waveguide. 
However, Ye discloses “an array of diode lasers,” each laser “covering a successive tuning range of ~ 10 – 20 nanometers” and each laser can “tune through a targeted spectral region with a desired frequency step size.” Ye, I. Introduction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you 
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883